Smart Sand, Inc. Announces First Quarter 2017 Results - Revenues of approximately $25.0 million - Tons sold totaled approximately 558,500, an increase of 103% sequentially - Net Income of $1.0 million, or $0.02 per basic and diluted share - Adjusted EBITDA of $3.7 million THE WOODLANDS, Texas, May 11, 2017 – Smart Sand, Inc. (NASDAQ: SND) (the “Company”), a pure-play, low-cost producer of high quality Northern White raw frac sand, today announced results for the first quarter ended March 31, 2017. “Smart Sand had a strong first quarter, substantially increasing our sales volume sequentially and year over year,” stated Charles Young, Chief Executive Officer. “We believe this is evidence that oil and gas industry activity is continuing to improve and demand for frac sand is continuing to increase.As a result of the increased market demand for our high quality, finer mesh Northern White frac sand, we have decided to move forward with an expansion to 5.5 million tons of nameplate annual capacity by year-end.We also believe there are cost efficiencies we can realize as the result of building two dry plants and a wet plant in an integrated design.While our primary focus remains on growing our Oakdale facility and enhancing its logistics and operational capabilities, we will continue to explore regional sand, in-basin transloads and last mile logistical opportunities.We believe that as we operate near full-capacity, we will see cost improvements and pricing increases which will help us in continuing to deliver strong financial results for our investors.” First Quarter 2017 Highlights Revenues were approximately $25.0 million in the first quarter of 2017, compared with $10.4 million during the same period last year, a 141% increase year over year.The increase in revenues was primarily due to increased sales volumes.Revenues for the quarter decreased by 15% compared to fourth quarter 2016 revenue of $29.5 million, primarily due to shortfall payments recognized during the previous quarter, partially offset by higher sales volumes.
